                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

JONATHAN L. HUNTER,                           :

       Plaintiff,                             :

vs.                                           :      CA 18-0158-MU

NANCY A. BERRYHILL,                     :
Acting Commissioner of Social Security,
                                        :
       Defendant.



                          MEMORANDUM OPINION AND ORDER

       Plaintiff Jonathan L. Hunter brings this action, pursuant to 42 U.S.C. § 1383(c)(3),

seeking judicial review of a final decision of the Commissioner of Social Security denying

his claim for supplemental security income benefits. The parties have consented to the

exercise of jurisdiction by the Magistrate Judge, pursuant to 28 U.S.C. § 636(c), for all

proceedings in this Court. (Docs. 20 & 21 (“In accordance with provisions of 28 U.S.C.

§636(c) and Fed.R.Civ.P. 73, the parties in this case consent to have a United States

magistrate judge conduct any and all proceedings in this case, . . . order the entry of a

final judgment, and conduct all post-judgment proceedings.”)). Upon consideration of the

administrative record, Plaintiff’s brief, the Commissioner’s brief, and the parties’

arguments at the February 5, 2018 hearing before the undersigned, the Court concludes

that the Commissioner’s decision denying benefits should be affirmed.1


       1
                  Any appeal taken from this memorandum opinion and order and judgment shall be
made to the Eleventh Circuit Court of Appeals. (See Docs. 20 & 21 (“An appeal from a judgment
entered by a magistrate judge shall be taken directly to the United States court of appeals for this
judicial circuit in the same manner as an appeal from any other judgment of this district court.”)).
                               I. Procedural Background

       Plaintiff filed an application for supplemental security income benefits on

December 29, 2014, alleging disability beginning on June 14, 2014. (See Tr. 173-77.)

Hunter’s claim was initially denied on March 11, 2015 (Tr. 94 & 97-100) and, following

Plaintiff’s March 26, 2015 request for a hearing before an Administrative Law Judge

(“ALJ”) (Tr. 105; see also Tr. 106-08 (SSA notice that it received the request for hearing

on April 3, 2015)), a hearing was conducted before an ALJ on December 21, 2016 (Tr.32-

84). On May 2, 2017, the ALJ issued a decision finding that the claimant was not disabled

and, therefore, not entitled to supplemental security income benefits. (Tr. 10-18.) More

specifically, the ALJ determined at the fifth step of the five-step sequential evaluation

process that Hunter retains the residual functional capacity to perform those sedentary

jobs identified by the vocational expert (“VE”) during the administrative hearing (compare

id. at 12-17 with Tr. 79-81). On June 24, 2017, the Plaintiff appealed the ALJ’s unfavorable

decision to the Appeals Council (see Tr. 155); the Appeals Council denied Hunter’s

request for review on February 26, 2018 (Tr. 1-3). Thus, the hearing decision became the

final decision of the Commissioner of Social Security.

       Plaintiff alleges disability due to inflammatory bowel disease and Crohn’s Disease.

The Administrative Law Judge (ALJ) made the following relevant findings:

       2.    The claimant has the following severe impairments:
       inflammatory bowel disease and Crohns disease (20 CFR 416.920(c)).

                                   .      .       .

       3.     The claimant does not have an impairment or combination of
       impairments that meets or medically equals the severity of one of the
       listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
       416.920(d), 416.925 and 416.926).



                                              2
                                   .        .       .

       4.     After careful consideration of the entire record, the undersigned
       finds that the claimant has the residual functional capacity to perform
       sedentary work as defined in 20 CFR 416.967(a) except for lifting 10
       pounds occasionally and less than 10 pounds frequently; carrying 10
       pounds occasionally and less than 10 pounds frequently; sitting for 6
       hours, standing for 2 hours, and walking for 2 hours; the claimant can
       climb ramps and stairs occasionally; he can never climb ladders,
       ropes, or scaffolds; and he can balance, stoop, kneel, crouch and
       crawl occasionally. The claimant can never work at unprotected
       heights, and never work with moving mechanical parts.

                                   .        .       .


       5.     The claimant has no past relevant work (20 CFR 416.965).

                                   .        .       .

       6.    The claimant was born on September 1, 1987 and was 27 years
       old, which is defined as a younger individual age 18-44, on the date
       the application was filed (20 CFR 416.963).

       7.  The claimant has a limited education and is able to
       communicate in English (20 CFR 416.964).

       8.    Transferability of job skills is not an issue because the claimant
       does not have past relevant work (20 CFR 416.968).

       9.    Considering the claimant’s age, education, work experience,
       and residual functional capacity, there are jobs that exist in significant
       numbers in the national economy that the claimant can perform (20
       CFR 416.969 and 416.969(a)).

                                   .        .       .

       10.    The claimant has not been under a disability, as defined in the
       Social Security Act, since November 21, 2014, the date the application
       was filed (20 CFR 416.920(g)).

(Tr. 12, 16 & 17 (emphasis in original)).




                                                3
                     II. Standard of Review and Claim on Appeal

      A claimant is entitled to an award of supplemental security income benefits when

he is unable to engage in substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

last for a continuous period of not less than 12 months. See 20 C.F.R. § 416.905(a). In

determining whether a claimant has met his burden of proving disability, the

Commissioner follows a five-step sequential evaluation process. See 20 C.F.R. §

416.920. At step one, if a claimant is performing substantial gainful activity, he is not

disabled. 20 C.F.R. § 416.920(b). At the second step, if a claimant does not have an

impairment or combination of impairments that significantly limits his physical or mental

ability to do basic work activities (that is, a severe impairment), he is not disabled. 20

C.F.R. § 416.920(c). At step three, if a claimant proves that his impairments meet or

medically equal one of the listed impairments set forth in Appendix 1 to Subpart P of Part

404, the claimant will be considered disabled without consideration of age, education and

work experience. 20 C.F.R. § 416.920(d). At the fourth step, if the claimant is unable to

prove the existence of a listed impairment, he must prove that his physical and/or mental

impairments prevent him from performing any past relevant work. 20 C.F.R. § 416.920(f).

And at the fifth step, the Commissioner must consider the claimant’s residual functional

capacity, age, education, and past work experience to determine whether the claimant

can perform other work besides past relevant work. 20 C.F.R. § 416.920(g). Plaintiff bears

the burden of proof through the first four steps of the sequential evaluation process, see

Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S.Ct. 2287, 2294 n.5, 96 L.Ed.2d 119

(1987), and while the burden of proof shifts to the Commissioner at the fifth step of the



                                            4
process to establish other jobs existing in substantial numbers in the national economy

that the claimant can perform,2 the ultimate burden of proving disability never shifts from

the plaintiff, see, e.g., Green v. Social Security Administration, 223 Fed.Appx. 915, 923

(11th Cir. May 2, 2007) (“If a claimant proves that she is unable to perform her past

relevant work, in the fifth step, ‘the burden shifts to the Commissioner to determine if there

is other work available in significant numbers in the national economy that the claimant is

able to perform.’ . . . Should the Commissioner ‘demonstrate that there are jobs the

claimant can perform, the claimant must prove she is unable to perform those jobs in

order to be found disabled.’”).3

       The task for the Magistrate Judge is to determine whether the Commissioner’s

decision to deny claimant benefits is supported by substantial evidence. Substantial

evidence is defined as more than a scintilla and means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971). “In determining whether

substantial evidence exists, we must view the record as a whole, taking into account

evidence favorable as well as unfavorable to the Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).4 Courts are precluded, however, from

“deciding the facts anew or re-weighing the evidence.” Davison v. Astrue, 370 Fed. Appx.



       2
               See, e.g., McManus v. Barnhart, 2004 WL 3316303, *2 (M.D. Fla. Dec. 14, 2004)
(“The burden [] temporarily shifts to the Commissioner to demonstrate that ‘other work’ which the
claimant can perform currently exists in the national economy.”).
       3
              “Unpublished opinions are not considered binding precedent, but they may be cited
as persuasive authority.” 11th Cir.R. 36-2.
       4
               This Court’s review of the Commissioner’s application of legal principles, however,
is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).


                                                5
995, 996 (11th Cir. Apr. 1, 2010) (per curiam), citing Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005). And, “[e]ven if the evidence preponderates against the

Commissioner’s findings, [a court] must affirm if the decision reached is supported by

substantial evidence.” Id., citing Crawford v. Commissioner of Social Security, 363 F.3d

1155, 1158-1159 (11th Cir. 2004).

       On appeal to this Court, Hunter asserts but one assignment of error, namely that

the ALJ’s residual functional capacity (“RFC”) determination is not supported by

substantial evidence. Plaintiff maintains that the ALJ’s RFC determination is not

supported by substantial evidence because even though the ALJ afforded the opinion of

Dr. Brett Martin great weight (see Tr. 16), the ALJ’s RFC determination does not contain

all restrictions assigned by Dr. Martin, most notably that Plaintiff can only occasionally

reach overhead secondary to a reduced range of motion in both shoulders (compare Tr.

12 with Tr. 486).

       The ALJ’s RFC determination (see Tr. 12 (“After careful consideration of the

entire record, the undersigned finds that the claimant has the residual functional

capacity to perform sedentary work as defined in 20 CFR 416.967(a) except for

lifting 10 pounds occasionally and less than 10 pounds frequently; carrying 10

pounds occasionally and less than 10 pounds frequently; sitting for 6 hours,

standing for 2 hours, and walking for 2 hours; the claimant can climb ramps and

stairs occasionally; he can never climb ladders, ropes, or scaffolds; and he can

balance, stoop, kneel, crouch and crawl occasionally. The claimant can never work

at unprotected heights, and never work with moving mechanical parts.”)) does not

contain the overhead reaching restriction noted by Dr. Martin in his Medical Source



                                            6
Statement (compare id. with Tr. 486 (checking the box indicating that Plaintiff can perform

occasional reaching overhead bilaterally secondary to reduced range of motion in both

shoulders)), a Statement which encompassed an opinion to which the ALJ generally

accorded great weight (Tr. 16 (“As for the opinion evidence, the undersigned gives great

weight to Dr. Martin, based on his Medical Source Statement at Exhibit F . . . .”)).

However, the undersigned finds no error in the ALJ’s failure to include the noted form

restriction to only occasional overhead reaching bilaterally in his RFC determination and

here is why.

       Although the ALJ stated he was affording Dr. Martin’s Medical Source Statement

great weight (Tr. 16), it is clear that the ALJ’s RFC determination betrays not one of the

actual findings set forth by Dr. Martin (compare id. at 12 with Tr. 484-89). Instead, as the

ALJ clearly states in his opinion, he “lowered the exertional abilities to accommodate the

claimant’s subjective complaints regarding his ostomy.” (Tr. 16.) And, indeed, when the

specifics of the ALJ’s RFC determination are compared to the findings on Dr. Martin’s

Medical Source Statement, it is clear that the ALJ did modify Dr. Martin’s findings to reflect

lesser exertional abilities than indicated by Dr. Martin. (Compare Tr. 12 (ALJ determined

that Plaintiff can lift and carry 10 pounds occasionally and less than 10 pounds frequently,

sit 6 hours, climb ramps and stairs occasionally, never climb ladders, ropes, or scaffolds,

can never work at unprotected heights or around moving mechanical parts, and can

balance, stoop, kneel, crouch and crawl occasionally) with Tr. 484-89 (Dr. Martin opined

that Plaintiff can lift and carry up to 10 pounds continuously and up to 20 pounds

frequently, sit 8 hours, climb ramps and stairs continuously, climb ladders, ropes, or

scaffolds occasionally, can constantly work at unprotected heights and never work around



                                              7
moving mechanical parts, and can balance, stoop, kneel, crouch and crawl

continuously)). Therefore, while the ALJ certainly stated in his decision that he was giving

great weight to Dr. Martin’s Medical Source Statement, it would be a misconstruction of

this statement that the ALJ was simply incorporating into his RFC determination the RFC

findings of Dr. Martin because, in truth, he incorporated none of Dr. Martin’s actual RFC

findings into his RFC determination. This is, of course, because the responsibility for

making the residual functional capacity determination rests solely with the ALJ. Compare

20 C.F.R. § 404.1546(c) (“If your case is at the administrative law judge hearing level . .

., the administrative law judge . . . is responsible for assessing your residual functional

capacity.”) with, e.g., Packer v. Commissioner, Social Security Admin., 542 Fed. Appx.

890, 891-892 (11th Cir. Oct. 29, 2013) (per curiam) (“An RFC determination is an

assessment, based on all relevant evidence, of a claimant’s remaining ability to do work

despite her impairments. There is no rigid requirement that the ALJ specifically refer to

every piece of evidence, so long as the ALJ’s decision is not a broad rejection, i.e., where

the ALJ does not provide enough reasoning for a reviewing court to conclude that the ALJ

considered the claimant’s medical condition as a whole.” (internal citation omitted)). And

in this particular case, the Court is of the opinion that the ALJ’s RFC determination (which

did not include a restriction for only occasional overhead reaching) is supported by and

“linked to” substantial evidence in the record, see, e.g., Packer v. Astrue, 2013 WL

593497, *4 (S.D. Ala. Feb. 14, 2013) (“’[T]he ALJ must link the RFC assessment to

specific evidence in the record bearing upon the claimant’s ability to perform the physical,

mental, sensory, and other requirements of work.’”), aff’d, 542 Fed. Appx. 890 (11th Cir.

Oct. 29, 2013), including not only Dr. Martin’s comprehensive evaluation report (Tr. 490-



                                             8
95) and Medical Sources Statement (Tr. 484-89) but, as well, the remaining medical

evidence of record (see generally Tr. 242-482 & 496-510) and Plaintiff’s testimony and

statements (see Tr. 55-59, 63, 65-66, 214, 216 & 218-19) that were credited by the ALJ.

However, the same conclusion could not be reached had the ALJ included in his RFC

determination that Plaintiff could only reach overhead occasionally (bilaterally) inasmuch

as such a finding is directly contrary to (and, therefore, internally inconsistent with) Dr.

Martin’s statement in his comprehensive medical report that “[o]verhead reaching [] can

[be] done frequently secondary to limited range of motion as described above5.” (Tr. 494

(emphasis and footnote added); compare id. with Tr. 493 (the only limited range of motion

identified by Dr. Martin was in relation to Plaintiff’s shoulders)). Accordingly, the

undersigned concludes that substantial evidence in the record supports the ALJ’s RFC

determination as stated in the administrative decision and no error was made by the ALJ

in not including in that determination a finding that Plaintiff can only occasionally reach

overhead because substantial evidence in the record does not support such a restriction.

       Given that Hunter’s assignment of error is properly overruled and Plaintiff does

not challenge the VE’s identification of sedentary jobs an individual with the residual

functional capacity reflected in the decision can perform (compare Doc. 12 with Tr. 12,

17 & 79-81), the Commissioner’s fifth-step determination is due to be affirmed. See,

e.g., Owens v. Commissioner of Social Security, 508 Fed.Appx. 881, 883 (11th Cir. Jan.

28, 2013) (“The final step asks whether there are significant numbers of jobs in the



       5
               This Court simply cannot find that this statement is any more qualified than what
is contained in the Medical Source Statement, which is simply an “X” in the boxes indicating that
Plaintiff can occasionally reach overhead with the accompanying language, “secondary to
reduced range of motion in both shoulders.” (Tr. 486.)


                                               9
national economy that the claimant can perform, given h[er] RFC, age, education, and

work experience. The Commissioner bears the burden at step five to show the

existence of such jobs . . . [and one] avenue[] by which the ALJ may determine [that] a

claimant has the ability to adjust to other work in the national economy . . . [is] by the

use of a VE[.]”(internal citations omitted)); Land v. Commissioner of Social Security, 494

Fed.Appx. 47, 50 (11th Cir. Oct. 26, 2012) (“At step five . . . ‘the burden shifts to the

Commissioner to show the existence of other jobs in the national economy which, given

the claimant’s impairments, the claimant can perform.’ The ALJ may rely solely on the

testimony of a VE to meet this burden.” (internal citations omitted)). In short, substantial

evidence supports the ALJ’s determination that Hunter is not disabled.

                                      CONCLUSION

       It is ORDERED that the decision of the Commissioner of Social Security denying

Plaintiff benefits be affirmed.

       DONE and ORDERED this the 11th day of February, 2019.

                                           s/P. Bradley Murray
                                           UNITED STATES MAGISTRATE JUDGE




                                             10
